MEMORANDUM***
Ross argues that his sentence violates the Sixth Amendment and must be remanded for a new trial or resentencing. Consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc), we “remand to the district court ... for the [limited] purpose of ascertaining whether the sentence imposed would have been materially different had the district court known that the sentencing guidelines were advisory.” Id. at 1074-75.
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.